Citation Nr: 0519764	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1310 (West 2002).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1956.  He died in November 1985.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claimant's appeal.

2.  The veteran was exposed to ionizing radiation during 
service, through his participation in an atmospheric nuclear 
test series, OPERATION REDWING.

3.  The appellant is the veteran's surviving spouse.

4.  The veteran was diagnosed with melanoma in 1979, and he 
died in November 1985 due to respiratory arrest, due to or as 
a consequence of metastatic melanoma.

5.  The Department of Defense has estimated that 
participation in OPERATION REDWING exposed the veteran to a 
total radiation dose of 0.106 rem gamma, and a dose of 0.5 
rem gamma to the skin of the upper back.

6.  In September 2002, based on the extent of the veteran's 
exposure during service to ionizing radiation, the Chief VA 
Public Health and Environmental Hazards Officer concluded 
that it was unlikely that his skin cancer and death were 
attributable to that exposure.

7.  Based on the September 2002 opinion, the Director of the 
Compensation and Pension Service concluded that there was no 
reasonable possibility that the veteran's melanoma and death 
were the result of his radiation exposure in service..

CONCLUSION OF LAW

The cause of the veteran's death was not incurred or 
aggravated in service, and was not the result of his exposure 
during service to ionizing radiation.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of the information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In January 2004, the Board remanded the 
case for the appellant to receive notice of the information 
and evidence needed to substantiate and complete her claim, 
notice of what part of that evidence is to be provided by 
her, and notice of what part VA will attempt to obtain for 
her.  The RO provided this notice in letters to the claimant 
dated in June 2004, October 2004, and March 2005, and in an 
April 2005 supplemental statement of the case.  The general 
law governing a claim of entitlement to service connection 
for the cause of death was provided to the appellant in the 
February 2003 statement of the case.  Additionally, the 
Board's January 2004 remand itself provided pertinent laws 
and regulations. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The appellant has 
not indicated that the veteran received any VA medical 
treatment relevant to the cause of his death.  All available 
identified private treatment records have been obtained.  
There is no indication that any pertinent evidence was not 
received.  In September 2002, VA obtained a medical opinion 
relevant to the claim.  In the January 2004 Board remand, the 
appellant was asked to advise VA if there were any other 
information or evidence she considered relevant to her claim, 
and was essentially notified that she needed to submit all 
evidence in her possession.  In the January 2004 Board 
remand, in letters dated in June 2004, October 2004, and 
March 2005, in the February 2003 statement of the case, and 
in the April 2005 supplemental statement of the case, VA 
advised the appellant what evidence VA had requested, and 
what evidence VA had received.  Therefore, the duty to notify 
the appellant of any inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the March 2005 VCAA letter after the initial adverse rating 
decision of October 2002.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in January 2004.  
VA provided the required notice by March 2005.  The lack of 
full notice prior to the initial decision has been corrected, 
and as the appellant reports that she has no additional 
evidence to submit, any error as to when notice was provided 
was harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Subsequent notice is sufficient provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of his claim by VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.



Entitlement to DIC

In 1956, the veteran was assigned to the USS Estes when that 
ship participated in O OPERATION REDWING, an atmospheric 
nuclear test series conducted in the Pacific.

In 1979, the veteran was diagnosed with and treated for 
melanoma, found on his left scapula area.  The disease 
metastasized, and he died in November 1985 due to respiratory 
arrest due to or as a consequence of metastatic melanoma.  An 
autopsy confirmed widespread melanoma and revealed a 
pulmonary embolus in the left main pulmonary artery.

In January 2001, the appellant contended that the veteran's 
death was due to exposure to ionizing radiation in service, 
and claimed entitlement to DIC based on service connection 
for the cause of his death.

Under the provisions of 38 U.S.C.A. § 1310, DIC is awarded if 
a service-connected disability was either the principal or a 
contributory cause of the veteran's death.  See also 38 
C.F.R. § 3.312.  A principal cause of death is one which, 
alone or jointly with another disorder, was the underlying 
cause of death or was etiologically related thereto. 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which, though not related to the principal cause, contributed 
substantially or materially or combined with other disorders 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c)(1).

In this case, at the time of the veteran's death, service 
connection was not in effect for any disability.  Even when 
service connection was not in effect at the time of a 
veteran's death, DIC is awarded, under the provisions of 38 
U.S.C.A. § 1310, if a disorder which was either the principal 
or a contributory cause of death is actually shown to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.312.  Establishing service connection 
for the cause of the veteran's death requires medical 
evidence of an etiologic relationship between a disorder that 
was a principal or contributory cause of death and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for a radiogenic disease may be 
established in four ways.  First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  
Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of 21 types of cancer, it is 
presumed that the disease was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Third, if a 
veteran was exposed in service to ionizing radiation and, 
after service, developed any cancer within a period specified 
for each by law, then the claim is referred to the Under 
Secretary for Benefits, who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.  Fourth, inasmuch as statutory and regulatory 
provisions regarding service connection for radiogenic 
diseases do not operate to exclude the traditional (direct 
incurrence) approach, service connection may be established 
based on medical evidence of a current disease etiologically 
related to events, including radiation exposure, in service.  
38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

Here, the veteran did not develop a malignant tumor in 
service or within his first postservice year, so service 
connection for the cause of his death is not warranted 
pursuant to the first provision set forth above.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

As to the second method of establishing service connection, 
if a veteran who participated in service in a radiation-risk 
activity subsequently develops a disease specifically listed 
in the regulation, the disease is presumed to be due to the 
inservice radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Radiation-risk activities include onsite 
participation in atmospheric nuclear tests, and the veteran 
participated in such tests.  The list of diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), does not, however, include 
melanoma.  Thus, service connection is not authorized on a 
presumptive basis.  Id.  

As to the third method of establishing service connection, 
melanoma is a form of skin cancer, so it is a radiogenic 
disease under the provisions of 38 C.F.R. § 3.311.  However, 
the regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  VA 
followed those procedures in this case.

The appellant contends that the veteran's participation in 
atmospheric nuclear weapons tests may have caused or 
contributed to causing the development of the melanoma that 
caused his death.  VA sought from the U.S. Department of 
Defense an estimate of the radiation dose to which the 
veteran was exposed when he participated in OPERATION 
REDWING.  In July 2002, the Department of Defense estimated 
that the veteran had received a total radiation dose of 0.106 
rem gamma, and a dose of 0.5 rem gamma to the skin of the 
upper back.

The RO provided the dose estimate and other pertinent 
information to the VA Chief Public Health and Environmental 
Hazards Officer.  In a September 2002 memorandum, that 
official noted the dose estimate in the veteran's case, and 
described scientific research that has been performed 
regarding the possibility of a relationship between radiation 
exposure and skin cancer.  The official concluded that it was 
unlikely that the veteran's skin cancer could be attributed 
to exposure to ionizing radiation in service.  That 
conclusion was confirmed in an October 2002 letter from the 
Director of the VA Compensation and Pension Service.

VA officials determined, based on the extent of the veteran's 
exposure to ionizing radiation in service, that there was no 
reasonable possibility that skin cancer was incurred in 
service.  Thus, service connection for the cause of the 
veteran's death cannot be granted based on the provisions of 
38 C.F.R. § 3.311.

As noted above, in January 2004, the Board remanded the case 
to fully advise the appellant of the procedures for 
evidentiary development in the case of claims based on 
radiogenic diseases, and of the results of those procedures 
in this case.  The Board remand and subsequent VA 
communications provided that notice.  The appellant was 
afforded an opportunity to respond to the law and the 
evidence.  She responded that she did not have further 
evidence to submit.

As to the fourth method of establishing service connection 
set forth above, benefits may be established based on medical 
evidence of a disease that is etiologically related to events 
in service.  The appellant has stated her belief that the 
veteran's melanoma was incurred in service.  However, as a 
layperson (i.e., one without medical training or expertise), 
the appellant's belief or opinion is not competent evidence 
of medical etiology or diagnosis.  Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Pursuant to the January 2004 Board remand, the appellant has 
been advised that service connection could be established 
through competent medical evidence or opinion that the 
veteran's skin cancer was incurred in service.  She was 
advised that she would be responsible for obtaining such 
medical evidence or opinion, and she was given an opportunity 
to submit the same.  She responded that she was not able to 
contact the physician who had treated the veteran, and that 
she did not have any additional evidence to submit.

In the absence of any medical evidence or opinion linking the 
veteran's skin cancer to inservice events, including 
radiation exposure, there is not a direct basis to establish 
service connection for the veteran's melanoma as incurred as 
a result of service.  38 U.S.C.A. §§ 1110, 1113(b), 1131; 38 
C.F.R. § 3.303(d).

Service connection cannot be established for the melanoma 
that caused the veteran's death in any of the four possible 
ways to establish service connection for a radiogenic 
disease.  The Board therefore denies the appellant's claim 
for entitlement to DIC based on service connection of the 
cause of the veteran's death.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to DIC based on service connection of the cause 
of the veteran's death is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


